
	

114 HR 3789 IH: Honor Our Fallen Heroes Act of 2015
U.S. House of Representatives
2015-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3789
		IN THE HOUSE OF REPRESENTATIVES
		
			October 21, 2015
			Mr. Guinta introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to furnish a
			 memorial headstone or marker to commemorate an eligible individual whose
			 remains are identified and available but the location of the gravesite is
			 unknown.
	
	
 1.Short titleThis Act may be cited as the Honor Our Fallen Heroes Act of 2015. 2.Department of Veterans Affairs headstones and markers for individuals whose remains are identified and available but the location of the gravesite is unknown (a)In generalSection 2306(b)(1) of title 38, United States Code, is amended by inserting before the period at the end of the first sentence the following: or an eligible individual whose remains are identified and available but the location of the gravesite is unknown.
 (b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to deaths occurring before, on, or after the date of the enactment of this Act.
			
